Beck, J.
I. Tbe plaintiff seeks a divorce on tbe ground of adultery committed by defendant. Tbe charge is supported by evidence introduced to show that defendant confessed having committed tbe offense. But the testimony is extremely vague and unsatisfactory, and impresses us that tbe alleged admissions were made during tbe progress of an unclean conversation bad with rough young men, more in tbe spirit of boasting than as a truthful assertion. Tbe testimony on this point lacks explicitness and particularity.
II. One witness testifies that she surjn'ised defendant flagrante delicto. "With particularity she relates the facts, and her testimony is positive and direct. We. are not able to credit it for tbe following reasons: The woman, whom she accuses as being a partner in defendant’s crime, was her own daughter, and a sister-in-law of defendant. Tbe act, as alleged, occurred at tbe witness’ bouse, where her daughter lived with her husband, and during bis last illness, of which be died about that time. This was about a month before tbe bii’tb of a child of tbe daughter. Tbe circumstances con*83nected with the witness’ discovery of the parties while in the act, are improbable, as showing a fearlessness of-exposure hardly ever shown by even the most abandoned-woman. The character of the daughter is shown to have beén good, and the witness’ character for honesty and truth is far from being above suspicion. Add to all this the fact that enmity and ill feeling exists on the part of the witness towards her daughter, for the reason that, after her husband’s death, she left her mother’s home and went to live with- her husband’s brother, where defendant resided. The daughter and defendant in their testimony both directly and explicitly deny the mother’s evidence. We reach the conclusion that the petition of plaintiff ought to be dismissed.
Reversed.